DETAILED ACTION
This is responsive to the amendment filed 09 March 2022.
Claims 21-22, 24-25, 27-28, 30-32, 34-35, 37-38 and 40-46 are currently pending and considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from James Noel on 8 June 2022.
The application has been amended as follows:       
Claim 41:
A system for modulating an output signal, comprising: 
one or more processors; and 
one or more memory devices storing instructions that, when executed, cause the one or more processors to perform operations, the operations comprising: 
Page 6 of 10Application Ser. No. 16/447,718Attorney Docket No. receiving, from a client device, an input detected by one or more sensors of the client device; 
parsing the input to identify a request of a user; 
determining, based on the request, an action data structure configured for executing a type of action responsive to the request; 
determining, based on the type of action, an additional content item from a third- party content provider device for delivery to the client device for rendering by the client device in association with executing the type of action responsive to the request; 
generating an output signal for rendering the additional content item, the output signal modulated according to an audio modulation determined based on a type of the additional content item and the type of action; and 
providing, to the client device, the output signal for rendering on the client device.  
Claim 43:
The system of claim 42, wherein the audio modulation is configured to indicate a communication session comprising one or more sponsored content items.  
Claim 44:
The system of claim 41, wherein the type of action comprises a service from a first service provider, and wherein the additional content item relates to a different product or a different service.  
Claim 45:
The system of claim 41, comprising: 
determining the audio modulation based on a policy to provide an indication that the additional content item is [[an]] additional 
             
Allowable Subject Matter
Claims 21-22, 24-25, 27-28, 30-32, 34-35, 37-38 and 40-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose: 
determining, based on the request, an action data structure configured for executing a type of action responsive to the request; identifying, based on the trigger keyword, a content item from a third party provider device; and generating an output signal for rendering the content item, the output signal modulated according to an audio modulation determined based on the type of action and the content item; or
determining, based on the request, an action data structure configured for executing a type of action responsive to the request; determining, based on the type of action, an additional content item from a third-party content provider device for delivery to the client device for rendering by the client device in association with executing the type of action responsive to the request; and generating an output signal for rendering the additional content item, the output signal modulated according to an audio modulation determined based on a type of the additional content item and the type of action
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/            Primary Examiner, Art Unit 2657